        Case 1:20-cr-10111-RWZ Document 54-1 Filed 09/30/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                         )
UNITED STATES OF AMERICA )
                         )
     v.                  )                          Case No. 20-cr-10111-RWZ
                         )
CHARLES LIEBER,          )
                         )
     Defendant.          )
                         )

                            STIPULATED PROTECTIVE ORDER

       Upon motion of the government and with the assent of the defendant, Charles Lieber

(“Lieber” or “the defendant”), this Court finds that restrictions are necessary to protect the

confidentiality of certain information and ORDERS pursuant to Rule 16(d)(1) that the defendant

and his counsel, and the government, are hereby bound to the following restrictions with regard to

certain of the government’s discovery materials:

       1.      For the purpose of this order, “discovery materials” means all items produced by

the government in discovery. The “defense team” means the defendant, his counsel and their staff,

and any experts retained by the defendant or his counsel.

       2.      Only members of the defense team may view the discovery materials. The defense

team will not disseminate the discovery materials to persons not a party to, or involved in, this

case. The defense team shall use all discovery materials exclusively in connection with this case,

including investigation, trial preparation, trial, and appeal and post-conviction litigation. All

discovery materials shall be maintained by the defense team in a place and manner such that only

members of the defense team have access to them. A copy of this protective order shall be kept

with the discovery materials at all times.
        Case 1:20-cr-10111-RWZ Document 54-1 Filed 09/30/20 Page 2 of 3



       3.      The defendant and defense team, and the government, will not publicly post,

publish or in any way disseminate any of the discovery materials on the Internet, in a newspaper

or in any media platform, whether it be electronic or not.

       4.      The defense counsel will only provide copies of the discovery materials to those

persons employed by defense counsel who are necessary to assist counsel in preparation for trial,

appeal or post-conviction litigation, and to such persons as the defense counsel deems necessary

to further legitimate investigation and preparation of this case.

       5.      No person, including the defendant, who receives or reviews any sensitive

government discovery materials subject to this Order shall use such material in any way except to

assist counsel for the defendant in the investigation or preparation of this case, and shall not

disseminate such material in any way to any other person or entity, except as provided for in this

Protective Order.

       6.      Prior to making any authorized disclosures under this Order, the defense counsel

shall make any person to whom they wish to disclose the sensitive government discovery material

aware of this Order and provide them a copy of it. In addition, prior to making any authorized

disclosures under this Order, the defense counsel shall ensure that any person with whom they

share the sensitive government discovery materials agrees to abide by the terms of this Order.

       7.      At the conclusion of this criminal matter, the defendant and his counsel shall return

the sensitive discovery materials to the government. The defense counsel shall also destroy any

derivative contents of such sensitive government discovery materials, i.e., translations of e-mails

or documents (if any exist), other than attorney work product.




                                                  2
 Case 1:20-cr-10111-RWZ Document 54-1 Filed 09/30/20 Page 3 of 3



8.    Any modification of this Protective Order will only be done by order of the Court.


                                   SO ORDERED.


                                   ___________________________________
                                   HONORABLE MARIANNE B. BOWLER
                                   UNITED STATES MAGISTRATE JUDGE

                                   DATE:




                                       3
